Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
Response to Amendment
Claims 1-6, 11-12, and 14-15 are pending.
The previous rejection of claims  1-4, 6 and 9- 12 under 35 U.S.C. 103 as being unpatentable over Morita et al (US7,585,434) is withdrawn in view of applicant’s amendment.
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Morita et al. as applied above, further in view of Sever (Composites: Part B 53 (2013) 226–233) is withdrawn in view of applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2022 has been considered by the examiner. Initialed copies accompany this action.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al (US2015/0257251).
Regarding claim 1, Kagawa discloses a heat-dissipating sheet, which is obtained by forming a sheet comprising fine graphite particles and carbon black dispersed in a small amount of an organic binder (para 0012), wherein the fine graphite particles are flake or plate-like graphite (para 0051) and carbon black having a DBP oil absorption of 100 ml/100 g or more and 600 ml/100 g or less and the particle size is 30-100nm (para 0055; Ketjen black). Kagawa further discloses that sheet has a mass ration of fine graphite particles to carbon black being 75/25 to 95/5 (para 0013) and a mass ratio of the organic binder to the total amount of fine graphite particles and carbon black is 0.01-0.5 (para 0019).  It would have been obvious to one of an ordinary skill in the art to determine an optimum content of the plate-like graphite, carbon black and the organic resin in the electrically conductive composition, and in the absence of new or unexpected results that are fully commensurate in scope with the claimed subject matter and for which objective evidence is offered across the entire ranges, a prima facie case of obviousness exists.
Regarding claims 2, 3 and 12, given that the heat-dissipating sheet disclosed by Kagawa, comprises of all the claimed elements as the claimed resin molded body, a person having an ordinary skill in the art would reasonably expect the molded product of Morita that contains a main surface to have the claimed electromagnetic wave shielding properties, in-plane thermal conductivity and heat dissipation because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. 
Regarding claims 4 and 5, Kagawa discloses the graphite is exfoliated graphite having an average particle size of 30 μm (manufactured by Nippon Graphite Industries, Co., Ltd., trade name “UP-35N”).
Regarding claim 6, Kagawa discloses the carbon black is oil-furnace black (Ketjen black  ,para 0055).
Regarding claim 11, Kagawa discloses the thermoplastic resin contains acrylic resins such as polymethylacrylate and polymethylmethacrylate, polystyrenes, polycarbonates, polyvinyl chloride, ABS resins, etc (para 0068).
Claims 1-4, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maeno et al. (US 4,971, 726).
Regarding claim 1, Maeno discloses a resin molded body, which is obtained from a electroconductive resin composition, the composition comprises a thermoplastic resin (polypropylene), plate- like graphite and carbon black fibers, a content of the plate-like graphite being 50 parts by weight or more and 200 parts by weight or less, relative to 100 parts by weight of the thermoplastic resin, the carbon black having a DBP oil absorption of 100 ml/100 g or more and 600 ml/100 g or less and having particle size is 34-50nm (Ketjen Black EC) , a content of the carbon black being 1 part by weight or more and 50 parts by weight or less, relative to 100 parts by weight of the thermoplastic resin (Table 1).  Maeno does not disclose the molded resin body being a heat dissipation chassis or a heat dissipation case or having a heat sink shape.  However, given that the resin composition of Maeno can be used as casing of electronic devices or IC package materials (Maeno, col 4, In 15-24), which require heat dissipation, it would have been obvious to one of an ordinary skill in the art to form a heat dissipation chassis, a heat dissipation case or having a heat sink shape using the composition of Maeno, with expectation that these compositions not only provide electromagnetic wave shielding properties but also uses to dissipation heat from the electronics parts and packages.
Regarding claims 2, 3 and 12, Maeno discloses the resin molded body including a main surface (molded plate, examples). Given that the resin molded body of Imamura comprises of all the claimed elements as the claimed resin molded body, a person having an ordinary skill in the art would reasonably expect the resin molded body of Maeno to have the claimed electromagnetic wave shielding properties, in-plane thermal conductivity and heat dissipation because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 11. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
Regarding claims 4 and 5, Maeno discloses the graphite is exfoliated graphite (expanded graphite) and has a volume average particle size of 5 µm or more and 500 µm or less and (Table 1).
Regarding claim 6, Maeno discloses the carbon black is oil-furnace black (Ketjen Black EC).
Regarding claim 11, Maeno discloses the thermoplastic resin contains an olefin resin (propropylene, Table 1).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dziurla et al. (US 5,093,035) in view of Kagawa et al (US2015/0257251).
Regarding claims 14 and 15, Dziurla discloses a resin molded body, which is obtained from a conductive blend composition, the blend composition comprises a) 20 to 92% by weight polyarylenesulphides, b) 4 to 60% by weight conductive carbon black, c) 4 to 60% by weight graphite powder and/or fiber, here the sum of the percentages by weight of the components a)+b)+c) is in every case 100% by weight and containing 0.01 to 150% by weight of glass fibers, based on the weight of the sum of the components a+b+c (claim 1), the carbon black having a DBP oil absorption of 100 ml/100 g or more and 600 ml/100 g or less and having particle size is 34-50nm (Ketjen Black EC 600, col 2, ln 24).  Dziurla does not expressly disclose the graphite powder/fiber being plate-like graphite.  However, graphene has a flake- or plate-like have high thermal conductivity (Kagawa (para 0051). It would have been obvious to one of an ordinary skill in the art to select plate-like graphite as the graphite powder/fiber in the blend of Dziurla, thereby providing blend composition that also have high thermal conductivity along with low electrical resistance.  The resin composition of Dziurla can also be used as a shield from electromagnetic waves or to convert the electric current introduced into heat (col 2, ln 63-65), it would have been obvious to one of an ordinary skill in the art to form a heat dissipation chassis, a heat dissipation case or having a heat sink shape using the composition of Dziurla, with expectation that these compositions not only provide electromagnetic wave shielding properties but also uses to dissipation heat from the molded parts and components.  It would have been obvious to one of an ordinary skill in the art to determine an optimum content of the polyarylenesulphides, graphite, carbon black and glass fiber in the blend composition, and in the absence of new or unexpected results that are fully commensurate in scope with the claimed subject matter and for which objective evidence is offered across the entire ranges, a prima facie case of obviousness exists. 
Response to Arguments
Applicant’s arguments filed 2/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/              Primary Examiner, Art Unit 1761                                                                                                                                                                                          
11/19/2022